

116 HR 4731 IH: Military Aviation Training Safeguard Act
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4731IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mr. Tipton introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the deviation from service level requirement of military aircraft operating outside of
			 designated Department of Defense airspace in the wilderness areas in
			 mountainous regions if necessary to maintain safety of flight.
	
 1.Short titleThis Act may be cited as the Military Aviation Training Safeguard Act. 2.Safe transit exception to service level requirements for Department of Defense aircraft flying over wilderness areas (a)In generalMilitary aircraft operating outside of designated Department of Defense airspace in the wilderness areas in mountainous regions may deviate from service level requirements if necessary to maintain safety of flight, as determined by the Secretary of Defense.
 (b)RegulationsThe Secretary of Defense shall ensure that all Department of Defense regulations and flight procedures are in accordance with subsection (a).
			